UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36008 Rexford Industrial Realty, Inc. (Exact name of registrant as specified in its charter) MARYLAND 46-2024407 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11620 Wilshire Boulevard, Suite 1000,
